Fourth Court of Appeals
                                San Antonio, Texas
                                      October 31, 2014

                                    No. 04-14-00531-CV

                 IN THE INT OF RVM, NM, MBRC, RABC AND SRRC,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-01410
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on November 10, 2014. Because this is an accelerated appeal from an
order terminating parental rights, no further extensions of time will be granted.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court